ORDER

PER CURIAM.
James McFarland (“McFarland”) appeals from the trial court’s judgment entered upon his convictions by a jury in the Circuit Court of the City of St. Louis of one count of murder in the second degree, in violation of Section 565.021, RSMo 2000, one count of assault in the first degree, in violation Section 565.050, RSMo 2000, one count of robbery in the first degree, in violation of Section 569.020, RSMo 2000, and three counts of armed criminal action, in violation of Section 571.015, RSMo 2000. McFarland was sentenced to three terms of life imprisonment for the murder, assault and robbery counts, and a ten-year term of imprisonment for each count of armed criminal action, all to be served consecutively.
On appeal, McFarland argues the trial court: (1) erred in overruling his motion to suppress his statements, and abused its discretion in admitting them over objection because they were the fruit of an illegal arrest; and (2) plainly erred in failing to sua sponte intervene in the State’s closing argument because the State improperly personalized its argument to the jurors by suggesting that McFarland was a danger to them personally.
We have reviewed the briefs of the parties and the record on appeal and find the *851claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. Judgment affirmed pursuant to Rule 30.25(b).